DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 24, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 2 and 11 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Gregory L. Mayback on April 06, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claim 15:

Claim 15 (Currently Amended) The measurement device according to claim 3, wherein: 
the control unit is configured to control a gain of the gain stage in order to control the open loop gain of the oscillator; and one of: the gain stage is configured as a voltage controlled gain stage to be controlled by a voltage gain control signal provided by the control unit; or the gain stage includes an internal feedback to be controlled by a PWM gain control signal provided by the control unit.

Allowable Subject Matter
3.	Claims 1, 3-10 and 12-17 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1, 3-10, 12, 13 and 15-17 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a control unit configured to control an open loop gain of the oscillator, wherein: the open loop gain is defined as a gain resulting from a ratio of a voltage amplitude of the oscillation at the resonance circuit and a variable amplitude of an amplifier input for an open loop condition; the control unit is configured to control the open loop gain of the oscillator so that the operating point is set to the preset amplitude of the oscillation; a dynamic of adapting the open loop gain is lower than a dynamic of change of attenuation due to an object to be detected; and the control unit comprises: an amplitude determination unit for determining a current amplitude value of the oscillation amplitude and a control deviation unit for determining an amplitude deviation between the preset amplitude and the current amplitude value; and an analyzing unit configured to receive the amplitude deviation and derive a sensor signal therefrom.” as set forth in the claims.

Claim 14 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…controlling an open loop gain of the oscillator so that the operating point is set to the preset amplitude of the oscillation, wherein: the open loop gain is defined as a gain resulting from a ratio of a voltage amplitude of the oscillation at the resonance circuit and a variable amplitude of an amplifier input for an open loop condition; a dynamic of adapting the open loop gain is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849